Title: To John Adams from Miles Merwin, 26 December 1791
From: Merwin, Miles
To: Adams, John



May it please Your Excellency
Cherry Alley No. 13. Decr. 26th. 1791

Excuse this address from a person whose station in life is far inferior to Your’s, and who to You is an utter Stranger.
The address is perhaps impertinent, but necessity is my only appology—I Sir was born in Connecticut, and recieved my education at Yale–College, but having nothing on which to rely, but my own exertions, when I left the Seminary, have had many difficulties to encounter, and have struggled both with poverty and sickness—Being a lover of science my attention has generally been fired on literary objects, and the study of Law has been my main pursuit—To the practice of which I was admited in Connecticut and have also lately been admited in this City—My destination now is to some of the interior Counties of this State, to seek a living from my profession; but can hardly brook the idea of going into the Country without Your most excellent work entitled “A defence of the Constitutions of Government of the United States,”—it contains such a fund of useful knowledge, that it ought to be the companion of every young man in America who is a well wisher to our prosperity—To purchase it I am unable,—as ten Dollars is all the cash I possess or have it in my power to command—Having no friend in this City of whom I can borrow it Your defence is the reason of my thus troubling You, and if through Your means I can obtain it I shall be laid under the highest obligations of duty and gratitude—
I am / May it please / Your Excellency / Your Excellency’s / Obedt & humbl / Servt
Miles Merwin